Title: John Adams to Abigail Adams, 19 December 1792
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr 19. 1792
Your favour of the 4th. arrived by Yesterdays post. The Votes on the important day you mention, are now known to have been unanimous as far as Cheasapeak Bay, excepting one in Pensilvania and all in New York. The whole Flock in Virginia as well as in N.Y. run for Mr Clinton.
They tell me it is a compleat Tryumph of Fœderalism over Antifœderalism: but I own I can See no Tryumph in obtaining more Votes than Mr Clinton: if the Services of J.A. can be compared to those of G. C. if the Sacrifices, if the Sufferings, if the Talents if the Experience, if the Knowledge of one can be brought down to a Comparison with the other, it is high time to quit Such a service. There is not the Smallest degree of Vanity in this. In one Point only will I allow that his Merit is superiour to mine: he has had more Sense than I have in feathering his nest, and making Provision for his Children.
Lucius and Marcus, after whom you enquire I have never read and know not their Writers. I give myself no trouble about Such Writings as are personal against one.
The Plan has been concerted, the Agents and Instruments mustered from Georgia to N. H. The Misrepresentations to the southward have been as gross as they have been numerous: in short they have plainly discoverd an opinion that all their hopes were suspended on the Removal of one Man from office. Mr Parker of Virginia, I am told boasts that the Plan was his own and Mr Burke of S. C. Mr Dallas of this Town, Mr P. Edwards of New Haven, are reported to have been his principal Coadjutors.
The Prices of Rye and Flour are as high in Proportion here as at Boston: but Brisler will enquire particularly and write the Result.
You have many Friends who enquire affectionately after your health and all regret, that you cannot be here. Thomas is very hearty: and well Spoken of.
It would not be prudent to enter very minutely into the Anecdotes which the late Electioneering has produced; but Some of them are very curious.— Judge Cushing and Judge Griffin were divided in opinion on the Cause of so much Expectation in Virginia, which will continue sometime longer the Effervescence in that State, and produce Admirers of Clinton from an hatred to or rather from a desire to hate if they could Jay, and me. I am / tendrement yours
J. A.
